DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations “each of the at least three electrodes respectively encased in insulative material” in lines 2-3 and “each of the at least three electrodes is encapsulated by the conductive material” in lines 4-5. However, the term “encased” and “encapsulated “are not disclosed in the original specification. Therefore, these terms introduce new matter to the disclosure. The original specification discloses that each of the electrodes is “surrounded” by insulative material and conductive material in paragraphs [0048]-[0049]. Therefore, these limitations are interpreted as “each of the at least three electrodes respectively surrounded by insulative material” and “each of the at least three electrodes is surrounded by the conductive material,” for the purpose of examination. 
Claims 2-10 are rejected as being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over published US Patent Application 2015/0165269 to Herrala, et al. (hereinafter "Herrala") in view of published US Patent Application 2015/0305686 A1 to Coleman, et al. (hereinafter "Coleman").
Regarding claims 1-3 and 8, Herrala discloses a multichannel voltage recording device (Fig. 7a, abstract, para. [0013]-[0014] and [0070]). At least three electrodes (710), each of the at least three electrodes (710) respectively encased in insulative material (720), (in view of the rejection of claim 1 under 35 U.S.C 112(a) above, “encased” is interpreted as “surrounded”; para. [0070]: Fig.7a shows that the electrodes 710 are surrounded by the insulative material 720), and the at least three electrodes (710) disposed within a conductive material (730) such that each of the at least three electrodes (710) is encapsulated by the conductive material (730), (in view of the rejection of claim 1 under 35 U.S.C 112(a) above, “encapsulated” is interpreted as “surrounded”; para. [0070]: Fig. 7a shows that the electrodes 710 are surrounded by the conductive material 730). The electrodes (710) are configured to be coupled to the skin (see generally, para. [0013]-0014] and [0043]-[0044]) and a recording device (700). They are configured to form at least two channels (para. [0038] discusses using the electrodes in pairs to obtain the relevant EMG signals). A frame (740) upon which the conductive material (730) is affixed (electrodes 710 are completely surrounded by conductive material 730 and the electrodes 710 and conductive material 730 together are located inside a casing 740; therefore the conductive material is affixed to the frame), the frame (740) supporting equal distribution of the conductive material (730) around each electrode (710) such that each electrode (710) is surrounded equally by the conductive material (730). This frame (740) operates as a ground (para. [0070]). Herrala fails to disclose that the at least three electrodes are particularly configured to capture voltage recordings from the user, wherein at least two of the at least three electrodes provide a voltage signal including captured voltage recordings to a driven right leg (DRL) circuit, the DRL circuit generating a DRL signal based on the voltage signal received from the at least two of the at least three electrodes be evenly distributed to each electrode via the conductive material (i.e. receive a DRL signal based on the measured voltages), wherein the DRL circuit receives voltage signals corresponding to the first voltage channel and the second voltage channel, and generates the DRL signal based on the first voltage channel and the second voltage channel. However, Coleman discloses that DRL circuits can be used with EMG systems (like that of Herrala; see para. [0068]). The DRL circuit can use voltage signals from multiple electrodes (e.g., Fig. 1E) to drive a ground electrode (164), wherein the DRL circuit receives voltage signals corresponding to a first voltage channel and a second voltage channel, and generates the DRL signal based on the first voltage channel and the second voltage channel. These electrode signals can be designated as positive or central/reference, as is well known in the art. Coleman further teaches that the DRL circuit connected to the ground electrode (i.e., to drive the ground) is useful for actively cancelling signal interference (para. [0068]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Herrala to include a DRL circuit which uses the signal electrodes to drive the ground electrode, for the same predictable results and advantages of improving the collected EMG signals. Furthermore, in the modified device, the frame would be coupled to the DRL circuit as the ground, and would be configured to receive the DRL signal from the DRL circuit and evenly distribute the DRL signal to each electrode via that conductive material that equally surrounds each electrode to enable balanced and simultaneous noise compensation for each electrode.
Regarding claims 4 and 5, Herrala further discloses that the conductive material (730) is a continuous sheet within which the three electrodes (710) are placed and electrically connected (Fig. 7a, [0070]). The material is comprised of a biocompatible conductive sheet (conductive material that is for contacting skin according to para. [0010] and uneven or curved surfaces, implying it is flexible according to para. [0043]; see also para. [0038]). Regarding claim 6, Herrala discloses that each electrode (710) is surrounded by an electrode insulator (720) forming an insulating clearance between each electrode (710) and the conductive material (730), ([0070]). Regarding claim 7, Herrala discloses that the electrodes (710) are spaced evenly in the frame (Figs. 3e-3f). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herrala in view of Coleman, as applied to claim 1, and further in view of published US Patent Application 2014/0336473 to Greco (hereinafter "Greco"). 
Regarding claims 9-10, Herrala/Coleman does not teach a processor comprising a multichannel voltage recording application and a display application, wherein the multichannel voltage recording application is configured to determine a state of the user based on the DRL signal and the voltage signals from the at least three electrodes, and the display application is configured to display a virtual object based on the state of the user, wherein the display application is configured to: capture a reference identifier from a physical object with a camera; identify a virtual object associated with the reference identifier; display the virtual object in a display of a display device; and modify the virtual object based on a detected change to the state of the user. Greco discloses a processor (generally, 405) with a multichannel recording application (para. [0083]) and a display application (see para. [0073], [0092]-[0093]; see also para. [0004]). The recording application is configured to determine a state of the user (para. [0068]; see also para. [0011], [0014], [0024], [0064]-[0067]) based on all the available signals, including the electrode voltage signals and the DRL signal (the measured signals determine the state). The display application displays a virtual object (on 3a; Fig. 9) based on the state of the user (para. [0092]-[0093]). The display application also includes a camera (3c) that captures physical objects and identifiers, and a display (3a) for showing modified virtual objects, that change as the state of the user changes (para. [0092-[0093] discusses using the mental state of the wearer to change the visual perception of the external environment) to provide biofeedback to the user. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a processing system comprising a multichannel voltage recording application and a display application as taught by Greco, for the same predictable results and advantages of providing biofeedback while using the device to the user (Greco; [0018]).

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant presents the argument that the Herrala/Coleman combination fails to teach the newly amended limitations “each of the at least three electrodes respectively encased in insulative material, and the at least three electrodes disposed within a conductive material such that each of the at least three electrodes is encapsulated by the conductive material” in amended claim 1. However, the terms “encased” and “encapsulated” are not disclosed in the original specification. Therefore, these terms introduce new matter to the disclosure and amended claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The original specification discloses that each of the electrodes is “surrounded” by insulative material and conductive material in paragraphs [0048]-[0049]. Therefore, these limitations are interpreted as “each of the at least three electrodes respectively surrounded by insulative material” and “each of the at least three electrodes is surrounded by the conductive material,” for the purpose of examination. In view of this interpretation, Fig.7a of Herrala shows that the electrodes 710 are surrounded by the insulative material 720 and that the electrodes 710 are surrounded by the conductive material 730, (Herrala; para. [0070]). Therefore, the newly added limitations of amended claim 1 are disclosed by Herrala and Examiner maintains that the rejections using the Herrala/Coleman combination remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794          

/EUN HWA KIM/Primary Examiner, Art Unit 3794